Exhibit Certification of the Chief Executive Officer and Chief Financial Officer Pursuant to Section906 of the Sarbanes-Oxley Act of 2002 The undersigned, the Chief Executive Officer and the Chief Financial Officer of Rio Holdings, Inc., hereby certifies that, to my knowledge, on the date hereof: 1. The quarterly report on Form 10-Q of Rio Holdings, Inc. for the three months ended September 30, 2009 filed on the date hereof with the Securities and Exchange Commission (the “Report”) fully complies with the requirements of Section13(a) or 15(d) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”); and 2. The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of Rio Holdings, Inc. Date: November23, 2009 /s/MICHAEL L. WILFLEY Michael L. Wilfley Chief Executive Officer, Chief Financial Officer, President and Treasurer The foregoing certification is being furnished solely pursuant to Rule 13a-14(b) under the Exchange Act and 18 U.S.C. Section1350 and is not being filed as part of the Report or as a separate disclosure document. This certification shall not be deemed “filed” for purposes of Section18 of the Exchange Act or otherwise subject to liability under that section. This certification shall not be deemed to be incorporated by reference into any filing under the Securities Act of 1933, as amended, or the Exchange Act except to the extent this Exhibit 32.1 is expressly and specifically incorporated by reference in any such filing.
